              Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 1 of 11




1                                            UNITED STATES DISTRICT COURT

2                                                   DISTRICT OF NEVADA

3                                                                 ***
         CLEOPHAS WHITE,
4
                                Plaintiff,
5                                                                       2:20-cv-02325-RFB-VCF
         vs.                                                            ORDER
6        BRUCE LEE, et al.,
                                                                        APPLICATION TO PROCEED IN FORMA
7                               Defendants.                             PAUPERIS (EFC NO. 1); COMPLAINT (ECF
8
                                                                        NO. 1-1)

9

10            Before the Court are pro se plaintiff Cleophas White’s application to proceed in forma pauperis

11   (ECF No. 1) and complaint (ECF No. 1-1). White’s (1) in forma pauperis application is granted; and (2)
12   the complaint is dismissed without prejudice with leave to amend.
13
                                                            DISCUSSION
14
              White’s filings present two questions: (1) whether White may proceed in forma pauperis under
15
     28 U.S.C. § 1915(e) and (2) whether White’s complaint states a plausible claim for relief.
16
     I.       Whether White May Proceed In Forma Pauperis
17
              Under 28 U.S.C. § 1915(a)(1), a plaintiff may bring a civil action “without prepayment of fees or
18
     security thereof” if the plaintiff submits a financial affidavit that demonstrates the plaintiff “is unable to
19

20   pay such fees or give security therefor.” White’s application to proceed in forma pauperis includes a

21   declaration under penalty of perjury that he or she1 is unable to pay the costs of these proceedings. (ECF

22   No. 1). The affidavit states that White receives $843 a month in social security benefits, has $49 in

23

24
     1 It is unclear from the complaint and the IFP application whether plaintiff is male or female, as Cleophas appears to be a
25   gender neutral name.

                                                                    1
            Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 2 of 11




     savings and has regular monthly expenses totaling $865. It additionally states that plaintiff owns one car
1
     (a 1996 Honda Accord) which he or she lives in. White’s application to proceed in forma pauperis is
2

3    granted.

4    II.    Whether White’s Complaint States a Plausible Claim

5               a. Legal Standard

6           Because the Court grants White’s application to proceed in forma pauperis, it must review
7    White’s complaint to determine whether the complaint is frivolous, malicious, or fails to state a
8
     plausible claim. 28 U.S.C. § 1915(e)(2)(B). Federal Rule of Civil Procedure 8(a)(2) provides that a
9
     complaint must contain “a short and plain statement of the claim showing that the [plaintiff] is entitled
10
     to relief.” The Supreme Court’s decision in Ashcroft v. Iqbal states that to satisfy Rule 8’s requirements,
11
     a complaint’s allegations must cross “the line from conceivable to plausible.” 556 U.S. 662, 680 (2009)
12
     (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547, (2007)). Rule 12(b)(6) of the Federal Rules
13
     of Civil Procedure provides for dismissal of a complaint for failure to state a claim upon which relief can
14
     be granted. A complaint should be dismissed under Rule 12(b)(6) “if it appears beyond a doubt that the
15

16   plaintiff can prove no set of facts in support of his claims that would entitle him to relief.” Buckey v. Los

17   Angeles, 968 F.2d 791, 794 (9th Cir. 1992).

18          “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than

19   formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.
20
     Gamble, 429 U.S. 97, 106 (1976)). If the Court dismisses a complaint under § 1915(e), the plaintiff
21
     should be given leave to amend the complaint with directions as to curing its deficiencies, unless it is
22
     clear from the face of the complaint that the deficiencies could not be cured by amendment. Cato v.
23
     United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
24
            Federal courts have limited jurisdiction and are only able to hear cases authorized by the
25

                                                           2
            Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 3 of 11




     Constitution and Congress. Polo v. Innoventions Int'l, LLC, 833 F.3d 1193, 1195-96 (9th Cir. 2016). The
1
     general bases for federal jurisdiction are (1) the action arises under federal law or that (2) all plaintiffs
2

3    are diverse in citizenship from all defendants and the amount in controversy exceeds $75,000. See 28

4    U.S.C. §§ 1331, 1332. “Section 1332 requires complete diversity of citizenship; each of the plaintiffs

5    must be a citizen of a different state than each of the defendants.” W. States Wholesale Nat. Gas

6    Antitrust Litig. v. Coral Energy Res., L.P., 346 F. Supp. 2d 1143, 1144 (D. Nev. 2004). Federal
7    jurisdiction arising out of a diversity of citizenship “depends on the state of facts that existed at the time
8
     of filing.” Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 568 (2004).
9
                   b. Plaintiff’s Complaint
10
             Cleophas White brings claims against Bruce Lee, a property owner; Joel Martinez, another
11
     property owner; the Las Vegas NV Metropolitan Police Department (LVMPD); the Regional
12
     Transportation Commission of Southern Nevada (RTC); and the City of Las Vegas, Nevada (ECF No.
13
     1-1 at 2. White brings these claims pursuant to the Fourth Amendment, the Racketeer Influenced and
14
     Corrupt Organizations Act (“RICO”), and Article 8 of the European Convention on Human Rights (Id.
15

16   at 3). Though the U.S. is not a party to the European Convention on Human Rights, this Court has

17   federal question jurisdiction over this case because plaintiff alleged constitutional rights and RICO

18   violations.

19           White also alleges that this Court has jurisdiction over this case through diversity jurisdiction.
20
     White seeks more than $75,000 in damages. (ECF No. 1-1 at 3, 7). The complaint also alleges that
21
     White is a citizen of the State of California and that all defendants are citizens of the State of Nevada
22
     (Id.). Because White claimed to be a citizen of California at the time of filing this complaint, he or she
23
     has alleged diversity jurisdiction as required by 28 USCS §§ 1132.
24

25

                                                            3
            Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 4 of 11




                         i. Joinder of Parties
1
            The majority of the claims in White’s complaint revolve around incidents that occurred while
2

3    White was renting a room in a residence owned by defendant Lee (ECF No. 1-1 at 11–17). All of

4    White’s claims against defendant Lee and defendant Martinez are related to issues with the residence.

5    White’s claims against the City of Las Vegas and the LVMPD arise out of a no-knock warrant that

6    White says was incorrectly executed on defendant Lee’s residence while White was a tenant there (Id.).
7    However, White’s claims against the RTC appear to be entirely unrelated to the claims against the other
8
     defendants (Id. at 17–19). The one incident giving rise to these claims occurred while White was
9
     boarding an RTC bus and is entirely separate from the other incidents, which all occurred at defendant
10
     Lee’s residence (Id.).
11
            Under the Federal Rules of Civil Procedure, a plaintiff may only join multiple defendants in one
12
     case if the claims against each of the defendants arose out of the same transaction or occurrence or series
13
     of transactions or occurrences. Fed. R. Civ. P. 20(a)(2). While White’s claims against Lee, Martinez, the
14
     LVMPD, and the City of Las Vegas all appear to have arisen from the same series of occurrences
15

16   happening at defendant Lee’s residence, White’s claims against the RTC arose from a separate

17   occurrence happening aboard a city bus. If the complaint is amended, White may only proceed with one

18   of these cases in this action with this case number. White may either amend and bring a case against the

19   RTC (“Case 1”) or amend and bring a case against the other defendants arising out of White’s time
20
     living at defendant Lee’s property (“Case 2”). Plaintiff is free to file either Case 1 or Case 2 as a new
21
     action (with a new in forma pauperis application), depending on whether he or she decides to pursue
22
     Case 1 or Case 2 in the amended complaint in this action.
23

24

25

                                                           4
            Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 5 of 11




                        ii. White’s Claims Against the RTC (Case 1)
1
                                1. Assault
2

3           White alleges that a bus driver for the RTC assaulted him or her. While White does not name the

4    bus driver as a defendant, construing the complaint liberally, White appears to allege that the RTC is

5    vicariously liable for the actions of the bus driver. An employer is not liable for the intentional acts

6    committed by its employee if the conduct of the employee “(a) Was a truly independent venture of the
7    employee; (b) Was not committed in the course of the very task assigned to the employee; and (c) Was
8
     not reasonably foreseeable under the facts and circumstances of the case considering the nature and
9
     scope of his employment.” NRS 41.745. “To establish a claim of assault, the plaintiff must demonstrate
10
     that the defendant (1) intended to cause harmful or offensive physical contact or an imminent
11
     apprehension of such a contact, and (2) the victim was put in apprehension of such contact.” Sandoval v.
12
     Las Vegas Metro. Police Dep't, 854 F. Supp. 2d 860, 882 (D. Nev. 2012), aff'd in part, rev'd in part, 756
13
     F.3d 1154 (9th Cir. 2014).
14
            White alleges that while riding the bus, the fare box did not register the money he or she put in.
15

16   After asking the bus driver about this, White states that the bus driver yelled “you’re probably putting

17   phony money in the box!” White claims that this caused him or her to “fe[el] assaulted.” Construing the

18   complaint liberally, White appears to have alleged that he or she was in imminent apprehension of

19   harmful or offensive bodily contact. However, White has alleged no set of facts to indicate any intent on
20
     the part of the bus driver to cause such contact or to put him or her in such apprehension.
21
            If White amends the complaint, he or she must allege both elements. Further, if White amends
22
     the complaint and wants to sue the bus driver personally, he or she should name the bus driver as a
23
     defendant. In any event, to state a claim against the RTC, White must allege that the driver’s conduct
24
     was not an independent venture, was committed in the course of her assigned tasks, and was reasonably
25

                                                           5
            Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 6 of 11




     foreseeable to properly allege that the RTC is vicariously liable.
1
                                2. Defamation
2

3           White also alleges that the bus driver defamed him or her. As with the claim for assault, White

4    appears to allege that the RTC is vicariously liable for the alleged defamation. “In order to establish a

5    prima facie case of defamation, a plaintiff must prove: (1) a false and defamatory statement by

6    defendant concerning the plaintiff; (2) an unprivileged publication to a third person; (3) fault, amounting
7    to at least negligence; and (4) actual or presumed damages.” Chowdhry v. NLVH, Inc., 109 Nev. 478,
8
     483–84 (1993).
9
            White’s allegation of defamation arises from the same interaction with the bus driver as the
10
     assault claim. White alleges that the bus driver “accused [plaintiff] of putting phony, or fake money into
11
     the fare box, accused [plaintiff] of being a counterfeiter, in front of a bus full of people.” Construing
12
     White’s complaint liberally, it appears to allege that the driver made a false statement about White
13
     publicly to a number of third persons and did so at least plausibly with fault amounting to at least
14
     negligence. However, White has not alleged any damages resulting from the bus driver’s statements. If
15

16   White amends the complaint, he or she will need to include such damages. Further, as with the claim of

17   assault, White would need to allege that the driver’s allegedly defamatory statement was not an

18   independent venture, was committed in the course of her assigned tasks, and was reasonably foreseeable

19   for the RTC to be considered vicariously liable. As with the assault claim, White could also amend the
20
     complaint to name the driver as a defendant.
21
                       iii. Claims Against All Other Defendants (Case 2)
22
                                1. Section 1983
23
            To state a claim under 42 U.S.C.S. Section 1983, a plaintiff must plead that the named defendant
24
     (1) acted “under color of state law” and (2) “deprived the plaintiff of rights secured by the Constitution
25

                                                           6
            Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 7 of 11




     or federal statutes.” Gibson v. U.S., 781 F.2d 1334, 1338 (9th Cir. 1986). Section 1983 “does not create
1
     any substantive rights; rather it is the vehicle whereby plaintiffs can challenge actions by governmental
2

3    officials.” Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). Municipalities may not be held liable on

4    a respondeat superior theory under Section 1983. Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S.

5    658, 691 (1978). A municipal entity may be liable when its “policy or custom…inflicts the injury.” Id. at

6    694. Municipalities and other local government units are included in that group of "persons" referred to
7    in Section 1983. Id. A complaint must allege “that the policy is the moving force behind the
8
     constitutional violation.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011). A single act
9
     by a non-policymaking official does not show the existence of a policy, custom, or practice. Rivera v.
10
     Cty. of Los Angeles, 745 F.3d 384, 389 (9th Cir. 2014). “[O]nly if a plaintiff shows that his injury
11
     resulted from 'permanent and well settled' practice may liability attach for injury resulting from a local
12
     government custom.” McDade v. West, 223 F.3d 1135, 1141 (9th Cir. 2000).
13
            To establish liability for a Section 1983 violation, plaintiff must establish that defendant's actions
14
     were (1) the cause in fact and (2) the proximate cause of the constitutional deprivation. White v. Roper,
15

16   901 F.2d 1501, 1505-1506 (9th Cir. 1990). To hold an individual defendant personally liable for

17   damages under Section 1983, the causation inquiry must be focused on whether the individual defendant

18   was in a position to take steps to avert the incident giving rise to the deprivation but failed to do so

19   intentionally or with deliberate indifference. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988).
20
            White alleges that the LVMPD violated his or her Fourth Amendment rights by negligently
21
     performing a no-knock raid on the wrong house. White also alleges racial discrimination by the RTC.
22
     White does not, however, name any individual officers of the LVMPD nor employees of the RTC.
23
     White further alleges that the City of Las Vegas is responsible for the actions of both the RTC and the
24
     LVMPD under a respondeat superior theory of liability. However, White has not alleged any facts that
25

                                                           7
           Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 8 of 11




     the LVMPD, the RTC, or the City of Las Vegas has a policy or custom that is the moving force behind
1
     the alleged constitutional violations. Therefore, this Court must dismiss all claims against the LVMPD
2

3    and the City of Las Vegas, as well as the racial discrimination claim against the RTC. If White files an

4    amended complaint, he or she must address these issues.

5                              2. RICO Claims

6           To state a federal RICO claim under 18 U.S.C. §§ 1964(c) and 1962(c) the plaintiff must allege
7    “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity (known as ‘predicate
8
     acts’) (5) causing injury to plaintiff's ‘business or property.’” Grimmett v. Brown, 75 F.3d 506, 510 (9th
9
     Cir. 1996) (citing 18 U.S.C. §§ 1964(c), 1962(c)). “Racketeering activity” is any act, or “predicate act,”
10
     indictable under several provisions of Title 18 of the United States Code. See 18 U.S.C. § 1961. Civil
11
     RICO violations are defined under 18 U.S.C. § 1962, while “RICO standing” is defined under 18 U.S.C.
12
     § 1964(c). To allege civil RICO standing under 18 U.S.C. § 1964(c), a “plaintiff must show: (1) that his
13
     alleged harm qualifies as injury to his business or property; and (2) that his harm was ‘by reason of’ the
14
     RICO violation.” Canyon County v. Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008).
15

16          White alleges that defendants Lee and Martinez are running a “scheme” whereby they “capped

17   the gas pipes” of the residence where White was a tenant, thus “defrauding” the City of Las Vegas and

18   violating NRS 118A.290. White has not plausibly alleged any set of facts that show that the defendants

19   Lee and Martinez were involved in an “enterprise.” Nor has White alleged injury to his or her own
20
     property or business. White will need to address these issues if he or she chooses to amend the
21
     complaint.
22
                               3. False Advertising
23
            “To come within the zone of interests in a suit for false advertising under § 1125(a), a plaintiff
24
     must allege an injury to a commercial interest in reputation or sales. A consumer who is hoodwinked
25

                                                          8
            Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 9 of 11




     into purchasing a disappointing product may well have an injury-in-fact cognizable under Article III, but
1
     he cannot invoke the protection of the Lanham Act.” Lexmark Int'l, Inc. v. Static Control Components,
2

3    Inc., 572 U.S. 118, 131–32 (2014). White alleges that the defendant Bruce Lee enticed him or her to

4    move from California to Nevada with the promise of housing that did not turn out to be what Lee had

5    described. However, White has not alleged any commercial injury from this. White is therefore not

6    within the zone of interests required to bring a false advertising claim under the Lanham Act.
7                                 4. Constructive Eviction
8
            “Constructive eviction requires that the landlord have notice of and a reasonable opportunity to
9
     cure the defect. We have required a party alleging constructive eviction to prove three elements. First,
10
     the landlord must either act or fail to act . . . Second, the landlord's action or inaction must render “the
11
     whole or a substantial part of the premises ... unfit for occupancy for the purpose for which it was
12
     leased.” . . . Third, the tenant must actually vacate the premises within a reasonable time.” Mason-
13
     McDuffie Real Estate, Inc. v. Villa Fiore Dev., LLC, 130 Nev. 834, 838 (2014) (citations omitted).
14
     White has not alleged that he or she ever gave the landlord, defendant Bruce Lee, notice of the
15

16   property’s defects or a reasonable opportunity to cure them. If White amends the complaint, he or she

17   must address these issues.

18                                5. Breach of Covenant of Quiet Enjoyment

19          White alleges that defendants Lee and Martinez violated “Health and Safety Code 46000
20
     (peaceful quiet enjoyment).” This appears to be a California code relating to noise disturbance. While
21
     the City of Las Vegas does have a noise ordinance, there is no private right of action for its violation;
22
     rather, violation may result in a criminal misdemeanor charge. Las Vegas, Nev., Code § 9.16 (2020).
23
     However, construing the complaint liberally, White appears to allege a cause of action for breach of the
24
     covenant of quiet enjoyment. To bring a claim for breach of the covenant of quiet enjoyment, a tenant
25

                                                            9
           Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 10 of 11




     must show constructive eviction. Winchell v. Schiff, 124 Nev. 938, 947 (2008). As discussed above,
1
     White has not adequately pled constructive eviction. If White amends the complaint such that it alleges
2

3    all the elements of constructive eviction, White may be able to allege a plausible claim for breach of the

4    covenant of quiet enjoyment.

5
            Accordingly,
6
            IT IS HEREBY ORDERED that Cleophas White’s application to proceed in forma pauperis
7
     (ECF No. 1) is GRANTED.
8
            IT IS FURTHER ORDERED that the Clerk of Court shall file the Complaint (ECF No. 1-1).
9
            IT IS FURTHER ORDERED that Cleophas White’s complaint (ECF No. 1-1) is DISMISSED
10
     WITHOUT PREJUDICE.
11
            IT IS FURTHER ORDERED that Cleophas White has until March 25, 2021 to file an amended
12
     complaint addressing the issues discussed above. Failure to timely file an amended complaint that
13
     addresses the deficiencies noted in this Order may result in a recommendation for dismissal with
14
     prejudice.
15
            IT IS FURTHER ORDERED that if an amended complaint is later filed, the Clerk of the Court is
16
     directed NOT to issue summons on the amended complaint. The Court will issue a screening order on
17
     the amended complaint and address the issuance of summons at that time, if applicable. See 28 U.S.C. §
18
     1915(e)(2).
19                                                    NOTICE

20          Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
21   recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
22
     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
23
     may determine that an appeal has been waived due to the failure to file objections within the specified
24
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
25

                                                          10
           Case 2:20-cv-02325-RFB-VCF Document 3 Filed 02/23/21 Page 11 of 11




     objections within the specified time and (2) failure to properly address and brief the objectionable issues
1
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
2

3    District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.

4    Dist., 708 F.2d 452, 454 (9th Cir. 1983).

5           Pursuant to LR IA 3-1, the plaintiff must immediately file written notification with the court of

6    any change of address. The notification must include proof of service upon each opposing party’s
7    attorney, or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this
8
     rule may result in dismissal of the action.
9
            IT IS SO ORDERED.
10

11
            DATED this 23rd day of February 2021.
                                                                  _________________________
12                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                          11
